DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Status
Claims 1-21 and 23 are pending. Claims 2, 3 and 10 are withdrawn. Therefore, Claims 1, 4-9, 11-21 and 23 are presented for examination.
Applicant elected with traverse a method treating both depression and symptoms of depression in a subject with depression, squalamine, oral administration, and about 1-500mg as the dose in the reply filed on 10/02/2020

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional 
Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application No. 62/789,481, filed January 7, 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/22/2021, 12/13/2021, 4/8/2022 and 5/16/2022has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

New rejection, necessitated by amendment - Claims 1, 4-9, 11-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the severity of the depression symptom" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 also recites the limitation “wherein the starting dose is based on the severity of the depression symptom”. First, the term “severity” in claim 1 is a relative term which renders the claim indefinite. The term “severity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what levels of  parameters or presentation of features of depression symptoms are required in order to meet the severity level of the depression symptoms. Secondly, the term “based on” is indefinite because one is not clear on what the basis of determination is for this limitation. 
Claim 6 depends from Claim 1 and recites the limitations wherein the aminosterol of Claim 1 is “isolated from the liver of Squalus acanthias” or is “a synthetic aminosterol”. Claim 1, however, limits the aminosterol to a specifically identified compound, “squalamine” or a pharmaceutically acceptable salt thereof. It is unclear how the limitations of Claim 6 further limits the squalamine compound expressly mentioned in Claim 1. Claim 21 has the same issue.
For the above reasons, infringing products/methods cannot be distinguished from non-infringing products/methods. Therefore, the metes and bounds of the claimed invention are indefinite.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New rejection, necessitated by amendment - Claims 1, 4-9, 11-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

– New Matter-
Claim 1 recites the phrase “based on the severity of the depression symptom”. This limitation does not have adequate written description support in the as-filed specification.  At [0024] of the specification, it states “[i]n another embodiment, the starting aminosterol or a salt or derivative thereof dose is higher if the depression symptom being evaluated is severe.”  This supports a “discreet” severe threshold but not the claim that the dosages range can scale proportionately from low to high severity with low to high dose. Therefore, the phrase introduces new matter.

– Lack of Written Description -
The written description requirement “ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.” See Ariad Pharmaceuticals, Inc. et al. v. Eli Lilly Company, 2008-1248 (Fed. Cir. March 22, 2010). Were it otherwise, patents could “merely recite a description of the problem to be solved while claiming all solutions to it,” a result allowing the patent to “cover any compound later actually invented and determined to fall within the claim’s functional boundaries—leaving it to the pharmaceutical industry to complete an unfinished invention.” See Id. Despite its particular holding against Ariad, the majority made clear that “the written description requirement does not demand either examples or an actual reduction to practice” as a general rule. However, representative number of examples or species in a patent application provides written description support for the claimed genus. After noting that the “possession” standard “has never been very enlightening,” the majority noted that “the test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art” and that “‘possession as shown in the disclosure’ is a more complete formulation” of this rule. As a general principle, a “description that merely renders the invention obvious does not satisfy the requirement” in that it does not show the required possession. The court observed that some of the patent disclosure “is not so much an ‘example’ as it is a mere mention of a desired outcome” and Ariad did not demonstrate it had possessed the claimed methods by “sufficiently disclosing molecules capable of reducing NF-κB activity.”
The instant claims are drawn to a method of treating depression by reducing symptoms thereof (e.g., constipation, ease of decision-making, self-image, ability to work, ease of sleep, tiredness, appetite, weight loss, preoccupation with health, etc.) comprising administering a therapeutically effective amount of squalamine that can generally be determined by providing a starting dose based on any depression symptom, then escalating the squalamine dose over some time period to reach a therapeutically effective dose for the symptom for any depression symptom. In the current case, the specification has not dose-adjusted based on a symptom, less dose-adjusted based on a symptom of depression and treating depression with dose adjustment. More specifically, the specification does not demonstrate the treatment of depression in a patient using squalamine or titrating the dose of squalamine from an initial dose based on a depression symptom in a patient with depression. The specification does not provide adequate description for identifying starting doses based on a representative number of symptoms of depression and then upwardly titrating the dose to effectively for the representative number of symptoms to provide effective treatment for depression. Thus, one skilled in the art would not recognize that applicant had possession of the claimed invention at the time of filing. The specification fails to provide adequate written description that supports the claimed treatment of depression or any known symptom of depression other than constipation in patients with depression.
The art recognizes that it is very difficult to treat depression. (See T. Blackburn “Depressive disorders : treatment failures and poor prognosis over the last 50 years.” Pharmacology Research & Perspectives, 7 (2019), pp. 1-20, 10.1002/prp2.472). Depression like many diseases is pleiotropic but unlike cancer and Alzheimer's disease for example, is still largely stigmatized and falls into the dark shadows of human illness. The failure of depression to be in the spotlight for successful treatment options is inherent in the complexity of the disease(s), flawed clinical diagnosis, overgeneralization of the illness, inadequate and biased clinical trial design, restrictive and biased inclusion/exclusion criteria, lack of approved/robust biomarkers, expensive imaging technology along with few advances in neurobiological hypotheses in decades. See Blackburn, abstract. Clinical trial studies summitted to the regulatory agencies (FDA/EMA) for approval, have continually failed to show significant differences between active and placebo. For decades, we have acknowledged this failure, despite vigorous debated by all stakeholders to provide adequate answers to this escalating problem, with only a few new antidepressants approved in the last 20 years with equivocal efficacy, little improvement in side effects or onset of efficacy. See Blackburn, abstract. Given the known difficulty in treating depression, simply showing that an agent possesses certain mechanistic activities such as inhibiting amyloid protein, gamma secretase, or tau protein aggregation in Parkinson’s disease patient does not necessarily correlate to the effective treatment of depression or the identification of a starting dose of squalamine based on any depression symptom and then upwardly titrating the dose over a defined period of time to be effective for the depression symptom and treatment of depression.
The specification demonstrates improvement of constipation and gastrointestinal motility in patients with Parkinson’s disease (PD) and constipation (see 0288), which is characteristic of PD, comprising administering squalamine. The objective of the study involving PD patients was to evaluate the safety and pharmacokinetics of oral squalamine and to identify the dose required to improve bowel function, which is used as a clinical endpoint (see 0289). Exploratory endpoints, in addition to constipation were assessed and based on the data obtained, it was determined that gastrointestinal motility in PD patients with constipation was stimulated (see 0300-0302). Patients safety and adverse event profile was also evaluated. (see 0311). Neurological symptoms of PD were evaluated (see Table 12). Treatment of patients diagnosed with depression disorder is prophetically discussed (see 0345-0346). However, not a single patient diagnosed with depression was treated was treated specifically for depression. 
The claimed invention contemplates Applicant was in possession of treating a patient diagnosed with depression based on the written description in the specification. However, while there is support for treating constipation with squalamine and pharmaceutically acceptable salts thereof in patients with PD, these data do not provide a representative number of aminosterol species that can prevent, treat or slow the progression of depression by identifying a starting dose of any aminosterol for any depression symptom, including ramifications of constipation, claimed and escalating the dose to find a therapeutically effective dose the any depression symptom.

Response to arguments
Applicant argues that the specification’s results shown for treating Parkinson’s disease (PD) with squalamine can be extrapolated to conclude that depression can be treated with squalamine. This is not persuasive because the state of the art for treating depression shows that extensive testing and analysis are required to determine whether an agent treats depression. Many rigorously tested therapeutics have failed to treat depression even when they have shown promise. The instant specification does not demonstrate treatment of depression as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained - Claim(s) 1, 4-9, 11-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Zasloff (US 20150368290 A1) Lepine et al. ("The epidemiology of pain in depression." Human Psychopharmacology (2004); 19: S3-S7. Published online in Wiley InterScience (www.interscience.wiley.com). DOI: 10.1002/hup.618) and Deaver et al. (US 20130281388 A1) and Sultzbaugh et al. (US 20090028816 A1).

Claimed invention
The claims are essentially drawn to ameliorating a symptom of depression (e.g., constipation, sadness, lack of libido, suicidal thoughts, etc.) 
by identifying a starting dose of squalamine based on the depression symptom and titrating upwardly to an effective dose for the symptom.

Prior art
Zasloff concerns methods for stimulating the intestinal enteroendocrine system for treating diseases or conditions related to same (see Title). Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject for stimulation of the intestinal enteroendocrine system for treating a patient with constipation. See title; 0234-0235. In one example for repression of lymphoma, a patient received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, indicating treatment of constipation. The dose was adjusted to 20 mg (4 days), 16 mg (2 days), 8 mg, 4mg (2 days) then 2 mg daily. See 0235. See also Claim 3. Repeat clinical chemistry studies were performed. The patient received dexamethasone as well. See Id. Zasloff further teaches that depression is one of the disorders that may be treated by aminosterol treatment for constipation. See [0130]; see also Claim 7. Zasloff further teaches that effective dosing regimens can in-part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10- about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high” initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response. See 0107. This demonstrates very clearly that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, i.e., activation of the enteric nervous system. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results. Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat depression by titrating an aminosterol such as squalamine in order to optimize the treatment of depression through treating symptoms thereof. Thus, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. 

While Zasloff discloses optimizing the dose of squalamine including titration for the treatment of constipation, Zasloff does not explicitly exemplify treating a depression patient.

However, it is well known that depression patients are treated by ameliorating depression symptoms (constipation,  sadness, suicidal thoughts, lack of libido, etc.) suffered by the patients. For example, Lepine teaches that it is necessary to treat the symptoms depression in order to achieve full sustained remission. See abstract. It was also already known that constipation, sadness, thoughts of suicide and lack of libido are symptoms of depression. For example, Deaver teaches that known symptoms of depression include constipation, sadness, and thoughts of suicide. See Deaver, [0021]. Sultzbaugh also teaches that known symptoms of depression include sadness, suicidal thoughts and loss of interest in sex, i.e., low libido. See Sultzbaugh, [0004]. 
Accordingly, one of ordinary skill in the art would have found the invention, at the time it was file, to be prima facie obvious over the teachings of the prior art of record. Given that depression is known to be associated with constipation, and further given that depression is known to be treated by treating its symptoms (Lepine), one of ordinary skill in the art would have reasonably sought to take advantage of the constipation-relieving effects of squalamine (Zasloff, which mentions depression amongst a list of treatable disorders) in order to treat the constipation suffered by depression patients.

Regarding Claims 4, 8 and 9, which recite dose amounts (Claims 4 and 9) and oral administration (Claims 8 and 9), Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions the subject is a human (Claim 5) and the aminosterol is squalamine, Zasloff exemplifies treatment of a human with squalamine. See 0234-0235. 

Regarding Claim 7, Zasloff meets the limitations required by Claim 7 because Zasloff teaches administration of 50 mg squalamine as outlined above. See 0234-0235. This also reads on Claim 21, which mentions squalamine as the aminosterol. Zasloff also teaches periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly. See 0107.  

Regarding Claim 11, which mentions that the dose is escalated every about 1 to 14 days, Zasloff teaches exemplary dosing regimens include: (1) initiating with a “low” initial daily dose, and gradually increasing the daily dose, i.e., about 1 day. See 0083. 

Regarding Claim 12, the administration of the dose aminosterol described by Zasloff would intrinsically meet the function of reversing depression and treat or prevent its symptoms because this if a function of administration of the compound to the subject. The onset of depression is slowed or halted over a period of time, Zasloff teaches the treatment of depression by administering aminosterol. The slowing or halting of depression is a necessary outcome of the action of administering the same agent, an aminosterol, to the same population, a patient having depression.

Regarding Claim 13, constipation is taught as a symptom of depression as outlined above 

Claims 14 and 17-18 mention several known symptoms of depression patients, e.g., sleep disorder, constipation, cognitive impairment. Zasloff teaches treatment of some of the constipation (Claim 3), Alzheimer’s disease (Claim 6 - i.e., cognitive impairment), sleep problem (0180).
Claims 15, 16 and 19 mention that the symptom is suicidal thoughts, sadness and lack of libido, respectively. Regarding these specific symptoms, it was already well-known that depression patients are treated by ameliorating the symptoms (e.g., constipation, sadness, suicidal thoughts, lack of libido, etc.) commonly suffered by them using effective amounts of pharmaceutical agents. It was also already known that that patients with depression have symptoms including constipation, sadness, suicidal thoughts, and lack of libido. See Sultzbaugh and Deaver outlined above. Accordingly, one of ordinary skill in the art would have found the invention to be prima facie obvious over the teachings of the prior art at the time the invention was filed because, given that it was known that depression was treated by ameliorating its symptoms, one of ordinary skill in the art would have sought to identify one or more depression symptoms to ameliorate in the treatment of depression and administer an initial dose of squalamine followed by escalation of the dose to provide an effective amount of squalamine to ameliorate the depression symptom(s) (Zasloff). Thus, one of ordinary skill in the art would have reasonably sought to take advantage of the depression - treating effects of squalamine (Zasloff mentions depression as treatable with the aminosterol) in order to ameliorate the symptoms suffered by depression patients and escalating the squalamine to effective doses.


Claim 20 recites that an additional active agent is administered.  Zasloff teaches administration of an additional active. See Claim 21 and 22; and see 0130. 

Regarding Claims 21 and 23, Zasloff teaches squalamine as outlined above. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

Response to arguments
Applicant argues that the invention is drawn to treating depression, not symptoms of depression. Applicant believes that squalamine acts directly on depression and not just by ameliorating symptoms. This is not persuasive because the prior art already taught constipation as a symptom the dementia and that depression can be treated by ameliorating its symptoms. Thus, the prior art suggests treating depression by ameliorating its symptoms such as constipation.
 Applicant further argues that the claimed invention directed to the discovery that aminosterol dosages should be optimized for specific patients, as a therapeutically effective dose can be patient specific.” See remarks, p. 27 (emphasis in original). Applicant argues that Zasloff only teaches a fixed dose of aminosterol and not dose optimization of same or basing the optimization on a symptom. This is contrary to the actual teachings of Zasloff. Zasloff teaches that effective dosing regimens can in part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response. See 0107. Thus, it is very clear that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, i.e., activation of the enteric nervous system. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, 11-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17, and 19-23 of copending Application No. 16/530,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation by administering aminosterol and titrating the dose to an effective amount. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant states that the claim sets are drawn to different methods: depression vs. constipation. This is not persuasive because constipation is a symptom of depression and the current claims treat a symptom of depression.

Claims 1, 4-9, 11-21 and 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/530,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating depression with aminosterol and titrating to an effective amount, i.e., a symptom of Alzheimer’s disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant states that the claim sets are drawn to different methods: Alzheimer’s disease (AD) vs. depression. This is not persuasive because constipation is a symptom of depression and AD and each claim set treat symptoms, i.e., constipation, of either depression or AD.

Claims 1, 4-9, 11-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 28-40 of copending Application No. 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating depression, i.e., a symptom of ASD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant states that the claim sets are drawn to different methods: autism spectrum disorder (ASD) vs. depression. This is not persuasive because constipation is a symptom of depression and ASD and each claim set treat symptoms, i.e., constipation, of either depression or ASD.

Claims 1, 4-9, 11-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,247 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating MSA by treating symptoms thereof including constipation by administering an aminosterol and titrating the dose to an effective amount.
However, while the reference claims do not teach MSA as currently claimed, the prior art confirms constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat depression by administering an aminosterol such as squalamine. The artisan would have reasonably recognized that depression and MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating depression because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant states that the claim sets are drawn to different methods: MSA vs. depression. This is not persuasive because constipation is a symptom of depression and MSA and each claim set treat symptoms, i.e., constipation, of either depression or MSA.

Claims 1, 4-9, 11-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating a constipation by administering a starting dose and escalating up to an effective dose.
Response to arguments
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629